R. McGovern was convicted in the county court for a violation of the prohibition law and was on the 26th day of September, 1911, sentenced to be confined in the county jail for a term of three months and to pay a fine of two hundred fifty dollars. From this judgment an appeal was attempted to be taken by filing in this court a case-made on January 25, 1912. This is more than one hundred and twenty days from the rendition of the judgment. For this reason the Attorney General has filed a motion to dismiss the purported appeal, which motion is hereby sustained and the purported appeal is hereby dismissed and remanded to the county court of Oklahoma county with direction to enforce its judgment and sentence therein.